Filed by National Penn Bancshares, Inc. pursuant to Rule 425 under the Securities Act of 1933, as amended Subject Company: Christiana Bank & Trust Company Commission File No.: 333-146423 NEWS RELEASE NATIONAL PENN CONTACT: KNBT CONTACT: Catharine Bower Dennis Ryan 610-369-6618 610-882-5244 csbower@natpennbank.com dennis.p.ryan@knbt.com National Penn/KNBT Announce Regional Presidents of Post-Merger Organization Changes effective in 1st Qtr 2008 BOYERTOWN and BETHLEHEM, PA, December 19, 2007 – National Penn Bancshares, Inc. (Nasdaq:NPBC) and KNBT Bancorp, Inc. (Nasdaq:KNBT) today announced that they have organized their combined market area into five regions to continue to provide outstanding service to customers after the integration of KNBT into National Penn.Concurrently, National Penn announced the presidents who will be responsible for the new regions. The changes will be fully implemented after the anticipated close of the merger in early February 2008.The presidents are: · Scott L. Gruber, president, Central Region (Berks and western Montgomery counties) · Blair T. Rush, president, Eastern Region (Bucks and eastern Montgomery counties) and FirstService Bank division · David B. Kennedy, president, Northern Region (Lehigh, Northampton and Carbon, Monroe, Schuylkill and Luzerne counties) and KNBT division. Reporting to Kennedy will be John T. Andreacio, who will continue to serve as president, KNBT Northeast Pennsylvania · Robert J. Marino, president, Southern Region (Philadelphia, Chester, Delaware and southern Montgomery counties), with advisory responsibilities for enhanced banking strategies in the state of Delaware after the pending acquisition of Christiana Bank & Trust Company · David Z. Richards, president, Western Region (Central Pennsylvania market areas) and Nittany Bank division In addition, as part of National Penn’s continued emphasis on excellence in serving our distinctive markets, William K. Poole will continue toserve as president and CEO of the HomeTowne Heritage Bank division in Lancaster. “These are experienced leaders who know their markets well,” said Scott V. Fainor, who, following the merger, will be senior executive vice president and chief operating officer of National Penn and president and CEO of National Penn Bank, to whom the regional presidents will report.“They and their teams are committed to strengthening relationships with customers, continuing to support our communities, and providing the best that our combined company has to offer.” Scott Gruber - Gruber has been named president, Central Region.He previously led National Penn’s Manufacturing Group, SBA lending and had administrative oversight of the bank’s Berks and Montgomery regions. In his new role, Gruber will be responsible for the growth and profitability of the bank’s delivery functions in Berks and Montgomery counties. In Berks County, he fills the position previously held by Ronald Bashore, who retired October 12, 2007.In Montgomery County, Gruber assumes the position previously held by Todd Alderfer, who has taken on an expanded role as executive vice president in charge of retail delivery for both Berks and Montgomery counties. Gruber joined National Penn Bank in 1997 as vice president and regional commercial lending manager of the bank’s Lehigh Valley Division. He was named executive vice president in 2002. He previously was employed by CoreStates and its predecessor Meridian Bancorp, Inc. for nine years as vice president of large corporate banking, corporate banking and middle market, and manager of dealer development. Gruber earned a bachelors degree from Pennsylvania State University and an MBA from St. Joseph’s University. He also graduated from the Stonier Graduate School of Banking.He is a member of the board of the Kutztown University Foundation, the executive board and vice president of finance of the Boy Scouts of America Hawk Mountain Council, the steering committee of the Berks Economic Partnership, the Penn State Berks - Lehigh Valley College Advisory Board and the board of the Treatment Access Service Center. In addition, he is board chairman of the Manufacturers Resource Center, based in the Lehigh Valley. Blair Rush– As president of National Penn’s Eastern Region as well as continuing his current role as FirstService Bank division president, Rush will be responsible for the growth and profitability of the region, which covers Bucks and eastern Montgomery counties.A resident of Perkasie, Rush has a 28-year career in the financial services industry.He has a bachelor of science degree from Delaware College in Doylestown and is a graduate of the Pennsylvania Bankers Association’s Advanced School of Banking and Advanced Commercial Lending Academy.Active in the community, he is board member of the North Penn and Indian Valley Boys & Girls Club, the North Penn United Way, the Bucks County Boy Scouts of America and the Pennridge Little League. -2- David Kennedy– In his new role as president of the Northern Region (KNBT division), Kennedy will be responsible for the growth and profitability of KNBT’s delivery functions throughout KNBT’s marketplace, which encompasses Lehigh, Northampton, Carbon, Monroe, Schuylkill and Luzerne counties.He assumes responsibility for National Penn’s Lehigh Valley Region, a position previously held by Harry McGuirk, who now serves as regional credit officer, with responsibility for commercial credit underwriting as well as asset quality management. Kennedy, of Bethlehem, formerly was president of the Greater Lehigh Valley Region of KNBT.He has 24 years experience in the financial services industry. Before joining KNBT in 2001, he was a senior vice president and commercial sector manager of Summit Bank. He holds a bachelors degree from Lafayette College and an MBA from Lehigh University. He is a member of the board of trustees of the Northampton Community College Foundation and the Historic Bethlehem Partnership. In addition, he is a member of the Board of Governors of Saucon Valley Country Club. Reporting to Kennedy will be John Andreacio, who will continue to serve as president of KNBT Northeast Pennsylvania, responsible for commercial banking activities as well as other various market-related activities for Carbon, Schuylkill and Luzerne counties. Andreacio joined KNBT in 2005 as regional president for the company’s Northeast Pennsylvania region. He has more than 20 years in the financial services industry. Andreacio is a graduate of Seton Hall University and holds an MBA from Rutgers. Robert Marino– Marino, currently president of National Penn’s Philadelphia division, will be president of National Penn’s Southern Region.In his new role, he will be responsible for growing the company’s banking presence in Philadelphia, southern Montgomery County, Chester County, Delaware County, the Main Line.He also will have advisory responsibilities for enhanced banking strategies in the state of Delaware, through National Penn’s pending acquisition of Christiana Bank and Trust Company.For National Penn’s Chester County area, he assumes the position previously held by
